DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 3/16/2020 and the claims and Terminal Disclaimer filed on 4/27/2021.  Currently, claims 21-35 are pending.  

Reasons for Allowance

Claims 21-35 are allowed.

None of the prior art teaches the limitations of claims either alone or in combination, particularly:

Claim 21

analyze the training set using one or more machine learning models selected from the group consisting of a Naive Bayes, a Naive Bayes Multinomial, and a support vector machine, identify one or more interactions between pairs of information items, and extract two or more features of the one or more interactions, one of the two or more extracted features being a content feature, and the other of the two or more extracted 
deliver an output comprising the likelihood of interaction, wherein delivery of the output includes display of a graphical representation configured to convey relationships between information items

The closest prior art of record Raghavan et al. (US 20090083208 A1) discloses systems, methods, and computer programs for generating a hypothesis using relationship extractions, but fails to disclose the feature extraction and the graphical representation as claimed.  Further, Dai et al. (“Predicting Therapeutic Targets with Integration of Heterogeneous Data Sources”) discloses a new framework to predict drug therapeutic targets based on the integration of heterogeneous data source, but also fails to disclose the feature extraction and the graphical representation as claimed.

Applicant’s arguments and amendments, filed on 4/27/2021, with respect to the objection to claim 21 have been fully considered and are persuasive. The objection to claim 21 has been withdrawn.

Applicant’s arguments and amendments as well as the Terminal Disclaimer, filed on 4/27/2021, with respect to the non-statutory, non-provisional, anticipatory-type double patenting rejection of claims 21, 22, 25, 29, 30, 31, and 33-35 have been fully considered and are persuasive. The non-statutory, non-provisional, anticipatory-type 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403.  The examiner can normally be reached on Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2125                                                                                                                                                                                                        
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125